Exhibit 10.1


SEPARATION AGREEMENT


This Separation Agreement is between Iradimed Corporation (“Iradimed”) and Louis
Waldman (“Employee”).


As Employee desires to retire, this Agreement sets forth terms of service and
compensation for the remaining time of his employment until retirement.


Employee agrees to the following points related to services:


-
Continue to provide services to Iradimed as full-time Controller through the
period ending Friday, July 24, 2020 (“Retirement Date”). Employee will perform
his duties faithfully and with due diligence for the duration of this Separation
Agreement.



-
The terms of the 2018 Employment Agreement between Iradimed and Employee related
to non-competition, non-solicitation, and confidentiality remain in effect
throughout the period of Employee’s employment with Iradimed and afterward as
defined in the 2018 Employment Agreement.



Iradimed agrees to the following points related to compensation and benefits:




-
Acceleration of the vesting schedule of Employee’s 5,155 unvested Restricted
Stock Units from the 2014 Equity Incentive Plan between Iradimed and Employee.





-
Eligibility for 2020 bonus on a prorated basis. Currently, Iradimed pays an
annual performance bonus to company officers in the first quarter of the
following year, based on performance criteria related to measurements and
assessments of the preceding year. The Employee will be eligible, on a prorated
basis, for the 2020 bonus and will be evaluated consistently with other company
officers with respect to such bonus. This bonus will be due and payable to the
Employee at the same time as other officers, subject to normal withholdings for
income and employment taxes, although Employee shall have already ceased
providing services earlier.





-
Employee will receive a one-time addition of 120 hours to his total Paid
Time-Off (“PTO”) hours available. This addition to Employee’s PTO accrual will
occur upon signing and execution of the Separation Agreement.





-
Employee will receive company paid health insurance through November 30, 2020.



By signing below, Iradimed and Employee agree to the terms and conditions of
this Separation Agreement.




By: /s/  Louis
Waldman                                                                                    
By: /s/   Roger
Susi                                                                                    


Louis Waldman
Controller
Iradimed Corporation



Roger Susi
Chairman, Board of Directors
Iradimed Corporation
Date:  July 15, 2020                  
                                                                                  

Date:  July 15, 2020                 
                                                                                 



